     Case 4:19-cv-00088-WTM-CLR Document 18 Filed 11/23/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


TREYON ANTONIO WILLIAMS,


      Plaintiff,

V.                                             CASE NO. CV419-088


SHERIFF WILCHER, CPl NEVELS,
SGT BAILEY, and OFFICER GRANT,

      Defendants.




                                   ORDER


      Before   the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 16), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result.

Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is DIRECTED to close this case.


      SO ORDERED this ^3           day of November 2020.


                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
